COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  JONATHAN RAY TUCKER,                             §               No. 08-19-00015-CR
                                 Appellant,        §              Appeal from the 297th
  v.                                               §               Judicial District Court
  THE STATE OF TEXAS,                              §             of Tarrant County, Texas
                                 Appellee.         §                 (TC# 1505687D)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the Judgment

Adjudicating Guilt should be modified to delete the $280 fine and should be reformed to reflect

no fine. The $35 “Due to CSCD” fee from reparations should also be deleted and the Judgment

Adjudicating Guilt should be reformed to reflect $1,684 in court costs, fees, fines, and restitution.

We modify the withdrawal notification styled with cause 1505687D to delete the $280 fine and

reform it to reflect no fine. We also modify the withdrawal notification to delete the $35 “Due to

CSCD” fee from reparations, and reform it to reflect $1,684 in court costs, fees, fines, and

restitution. We therefore affirm the judgment of the trial court as reformed. This decision shall

be certified below for observance.
       IT IS SO ORDERED THIS 13TH DAY OF FEBRUARY, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.